UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6309



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSEPH WILLIAM ALFRED, a/k/a Butter,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-01-827)


Submitted:   May 20, 2003                     Decided:   May 30, 2003


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph William Alfred, Appellant Pro Se. Elizabeth Jean Howard,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph William Alfred appeals the district court’s order

denying his motion to inspect grand jury minutes.   Because Alfred

failed to show a particularized need to inspect the grand jury

minutes, we affirm the judgment of the district court.   See In re

Grand Jury Proceedings, 800 F.2d 1293, 1298 (4th Cir. 1986).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2